Citation Nr: 1035109	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for gallbladder disease with 
residuals of a cholecystectomy.

2. Entitlement to an initial rating higher than 20 percent for 
lumbosacral degenerative disc disease with lumbar degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1986 to September 1987, from December 1991 to December 1998, 
and from June 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in October 2005 and in November 2006 
of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing before the Board, but the 
Veteran withdrew that request in writing in March 2010.

In April 2010, Board requested a VA medical expert opinion 
concerning the claim pursuant to 38 C.F.R. § 20.903.  The opinion 
has been received and the Veteran has been provided a copy of the 
opinion and in response has declined to submit any additional 
argument or evidence. The Board proceeds to adjudicate the claim.


FINDINGS OF FACT

1.  Gallbladder disease, resulting in a cholecystectomy, had 
onset in service.

2.  Lumbosacral degenerative disc disease and degenerative joint 
disease is manifested by forward flexion of the thoracolumbar 
spine to 60 degrees without any incapacitating episodes or 
ankylosis; neurological involvement of the Veteran's left lower 
extremity is rated separately.


CONCLUSIONS OF LAW

1.  Gallbladder disease, resulting in a cholecystectomy, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

2. The criteria for an initial rating higher than 20 percent for 
lumbosacral degenerative disc disease and lumbar degenerative 
joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5242 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the claim of service connection for gallbladder disease is 
resolved in the Veteran's favor, the Board need not further 
address VCAA compliance. 

Duty to Notify

On the initial rating claim, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), when VA receives a complete or 
substantially complete application for benefits, it will notify 
the claimant of the following: (1) any information and medical or 
lay evidence that is necessary to substantiate the claim, (2) 
what portion of the information and evidence VA will obtain, and 
(3) what portion of the information and evidence the claimant is 
to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
November 2004 on the underlying claim of service connection for a 
back disability.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, the 
claim of service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for an initial higher rating 
for lumbosacral degenerative disc disease and degenerative joint 
disease.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records and afforded the 
Veteran VA examinations.  

In June 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901, the Board obtained a medical expert opinion from the 
Veterans Health Administration (VHA).  After the Veteran and his 
representative were provided a copy of the VHA opinion, no 
additional argument or evidence was submitted.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Facts 

The Veteran's last period of active duty was from June 2003 to 
April 2004. 

After service, in January 2005, the Veteran began to experience 
right upper quadrant pain.  An ultrasound revealed multiple 
gallbladder polyps.  The diagnostic impression was biliary colic 
pain and multiple gallbladder polyps.  The Veteran then underwent 
a laproscopic cholecystectomy.  The pathology diagnosis was 
chronic cholecystitis and cholesterolosis.  

In April 2010, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) and asked that the VHA 
expert to address the following questions: 

1.  Are gallbladder polyps precursors to gallbladder 
stones?





2.  If gallbladder polyps are not related to gallbladder 
stones, is it more likely than not (probability greater 
than 50 percent), at least as likely as not (probability of 
50 percent), or less likely than not (probability of less 
than 50 percent) that the gallbladder polyps had onset 
during service from June 2003 to April 2004 although the 
polyps were not clinically manifest until about 9 months 
after separation from service? 

In June 2010, the two VA physicians, one a gastroenterologist, 
responded.  The VHA experts stated gallbladder polyps are usually 
an incidental finding on an ultrasound or a cholecystectomy.  The 
VHA experts stated that the majority of polyps are benign and are 
lipid deposits (cholesterolosis), but may share the same risk 
factors and clinic symptoms as gallbladder stones including upper 
quadrant abdominal pain, biliary colic, chronic dyspepsia, 
biliary obstruction, and pancreatitis.  The VHA experts explained 
that when detected on an ultrasound, the polyps clinical 
significance depends on the malignant potential (size and 
history) as an ultrasound alone is not specific to exclude 
adenoma or gallbladder carcinoma.

As to the second question, the VHA experts stated more likely 
than not, the polyps had onset during service although the polyps 
did not clinically manifest until nine months after separation.  
The VHA experts explained that cholesterolosis is common and its 
association with gallstones is the most common pathological 
finding of the gallbladder.  The VHA experts concluded that 
surgery such as a cholecystectomy is advised in a symptomatic 
patient such as the Veteran.

Analysis

The Board finds that the cholecystectomy after service resulted 
from gallbladder disease that had onset in service based on the 
opinion of the VHA experts. 

As this evidence is favorable to the claim and as there is no 
other evidence of greater weight against the claim, service 
connection for gallbladder disease, resulting in a 
cholecystectomy, is established.



Initial Rating Claim 

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate Diagnostic 
Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Lumbosacral degenerative disc disease and degenerative joint 
disease is rated under either the General Formula for Diseases 
and Injuries of the Spine (General Formula), Diagnostic Code 
5242, or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Intervertebral Disc Syndrome), 
Diagnostic Code 5243, whichever method results in the higher 
rating.

Under the General Rating Formula with or without symptoms such as 
pain to include radiating pain, the criteria for the next higher 
rating, 40 percent, are forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

The normal findings for range of motion of the lumbar spine are 
flexion to 90 degrees, extension to 30 degrees, lateral flexion, 
right and left, to 30 degrees, and rotation, right and left, to 
30 degrees.  38 C.F.R. § 4.71a, Plate V.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (5).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).

Facts 

In addition to the back disability, the Veteran is service 
connected for a gastrointestinal disorder diagnosed as chronic 
constipation associated with the medications used to manage the 
pain resulting from the back disability and for left lower 
extremity radiculopathy or sciatica.  Both are rated separately. 

On VA examination in June 2005, the Veteran stated that his 
lumbar pain had not dissipated since his injury in service.  An 
MRI showed L5-S1 degenerative disc disease.  The Veteran stated 
that he could not do any sudden movement because of pain and 
spasms.  At this time he did not have any leg symptoms such as 
radiating pain, numbness, tingling, tremors, or weakness.  It was 
noted that as a bank manager he could take breaks and stretch if 
needed.   It was noted that the disability did not affect the 
Veteran's daily activities although he did experience morning 
stiffness and with repetitive movement he needed to take breaks.  

It was noted that the Veteran could not sit or do repetitive 
movement over a prolonged.  He did play softball on occasion, but 
otherwise he limited his sporting activities.  The Veteran stated 
that his biggest problem was entering and exiting a vehicle.  He 
stated that he experienced pain while sleeping, but he did not 
use any assistive device and he could walk up to a half mile and 
he has had no incapacitating episodes.

On examination, the Veteran had a normal gait.  He can rise up on 
his toes and rock back on his heels as well as do a deep knee 
bend.  There was tenderness in the sacroiliac joints and the 
examiner did note muscle spasms with forward flexion and 
rotation.  Forward flexion was to 60 degrees and extension was to 
5 degrees with pain.  Bilateral lateral flexion was to 20 degrees 
and bilateral rotation was to 50 degrees.  All neurological signs 
were normal.  The examiner estimated that the Veteran lost 15 to 
20 percent of range of motion due to loss of strength and 
fatigability associated with the repetitive movement.

X-rays in October 2005 showed degenerative disc disease at L4-L5.  
That same month, the Veteran complained of intermittent numbness 
in the thighs.

In January 2006, a VA MRI showed no lumbar nerve root 
compression.  There was hypertrophic change involving the right 
L3-L4 facet joint, which was likely related to early degenerative 
changes.  

In January 2007, the Veteran sought treatment to his left knee 
after injuring it playing softball.

In November 2007, it was noted that the Veteran's back was stable 
although at some point the Veteran may require surgery.

On VA examination in November 2007, the Veteran complained of 
daily pain and morning stiffness.  He experienced radicular 
symptoms in one leg or the other.  The Veteran described loss of 
the range of motion and repetitive motion increased the pain.  He 
has no incontinence or had he suffered any incapacitating 
episodes.  He does not use any assistive device and he had not 
lost time from work.  


The Veteran could walk half a mile and his daily activities were 
not affected.  At that time, the Veteran did not experience any 
flare-ups.  The examiner noted increased lumbar lordosis and 
tenderness over the lumbar spine.  The examiner noted mild pain 
on movement, which increased with repetition but without 
additional loss of motion.  Forward flexion was to 75 degrees and 
extension was to 5 degrees.  Lateral flexion bilaterally was 20 
degrees and bilateral rotation was 20 degrees.  There were no 
abnormal neurological signs.  The diagnosis was degenerative disc 
disease with intermittent radicular symptoms.

It was noted in December 2007 that the Veteran continued to play 
softball.  

On VA examination in June 2009, the Veteran complained of left 
leg radicular symptoms.  He had had no incapacitating episodes 
and continues to work 40 hours a week.  He still could walk a 
half mile and with medication he could walk two miles.  He did 
not use any assistive device and he had not experienced any 
incontinence.  

Forward flexion was to 90 degrees and extension was to 10 
degrees.  Rotation was equal to 30 degrees in both directions.  
Lateral flexion was to 18 degrees.  Although the range was 
unchanged, flexion, extension, and rotational movement all 
resulted in pain upon repetition.  Although the Veteran's 
objective neurological examination was normal, he did have a 
subjective loss of sensation in the left thigh.  The diagnosis 
was chronic lumbar spine strain with a history of degenerative 
changes and the examiner expected a loss of between 20 and 25 
degrees in his overall range of motion, strength, coordination, 
and endurance with repetitive flare-ups.  The examiner attributed 
the left leg sciatica to the back disability, but concluded that 
the problems with the knees and the hips were not caused by the 
back disability.  






Analysis

The most severe limitation of forward flexion was 60 degrees on 
VA examination in June 2005 with an additional loss of 20 percent 
due to weakness, repetitive motion, and fatigue.  With an 
additional loss of 20 percent of flexion, flexion was therefore 
limited to about 48 degrees.  As 48 degrees of flexion does not 
more nearly approximate or equate to 30 degrees of flexion, the 
criteria for the next higher rating based on limitation of 
flexion, considering functional loss due to pain, weakness, 
fatigue, incoordination, or lack of endurance, flare-ups, or 
painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not 
been met.  

Also, in the absence of favorable ankylosis of the entire 
thoracolumbar spine, the criterion for the next higher based on 
favorable ankylosis have not been met.

As for a rating under Intervertebral Disc Syndrome, Diagnostic 
Code 5243, the criteria for the next higher rating, 40 percent, 
are incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months. An 
incapacitating episode, however, is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

A review of the record shows that there is no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months, 
prescribed by a physician and treatment by a physician.

As for objective neurologic abnormalities, although on VA 
examination in November 2007, the Veteran complained of radicular 
symptoms in one leg or the other.  There were no abnormal 
neurological signs.  In the absence of objective neurological 
abnormality, the criteria for a separate rating for left leg 
radiculopathy before June 1, 2009, had not been met. 



As the 20 percent rating reflects the degree of impairment shown 
since the date the Veteran applied for service connection, there 
is no basis for a staged rating.

For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 20 percent 
for degenerative disc disease and joint disease of the 
lumbosacral spine, and the benefit-of- the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the 
Veteran's symptomatology.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the Rating 
Schedule.  As the disability picture is contemplated by the 
Rating Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for gallbladder disease with residuals of a 
cholecystectomy is granted.

An initial rating higher than 20 percent for lumbosacral 
degenerative disc disease and degenerative joint disease is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


